 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADELLE FINKEL,                                       Case No.: 3:18-cv-01972-AJB-MSB
                                         Plaintiff,
12                                                        ORDER GRANTING MOTION FOR
     v.                                                   AWARD OF ATTORNEY FEES
13
                                                          UNDER THE EQUAL ACCESS TO
     ANDREW SAUL, COMMISSIONER OF
14                                                        JUSTICE ACT, 28 U.S.C. § 2412(d)
     SOCIAL SECURITY,
15                        Defendant.
                                                          (Doc. No. 23)
16
17         Upon consideration of the parties’ “Stipulation for the Award of Attorney Fees
18   Under the Equal Access to Justice Act,” the Court GRANTS Plaintiff’s motion for award
19   of attorney fees. (Doc. No. 23.) It is hereby ORDERED that Plaintiff be awarded attorney
20   fees in the amount $5,900.00. This amount represents compensation for all legal services
21   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
22   with 28 U.S.C. § 2412(d).
23
24   IT IS SO ORDERED.
25
26   Dated: March 24, 2020
27
28

                                                      1
                                                                               3:18-cv-01972-AJB-MSB
